Citation Nr: 1518582	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  11-31 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot disorder, to include arthritis and toe nail loss.

2.  Entitlement to service connection for a left foot disorder, to include arthritis and toe nail loss.

3.  Entitlement to service connection for vertigo (also claimed as dizziness and vestibular disorder), to include as secondary to service connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active service from December 1941 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  In March 2015, the Veteran testified at a hearing held before the undersigned Veterans Law Judge.  Transcripts of both hearings are in the claims file.  Since the most recent adjudication of the Veteran's claims (the October 2011 statement of the case (SOC)), VA has received additional evidence which relate to the claims on appeal without a waiver of RO consideration.  However, as the Board is granting these claims in full, the Veteran is not prejudiced by the Board's review of such evidence.  Notwithstanding, in March 2015, the Veteran's representative submitted duplicates of such evidence with a waiver of initial RO consideration.  

Review of the record shows that, in March 2015, the Veteran was provided with an SOC addressing the matters of left and right foot deformity with toe nail loss and posttraumatic stress disorder (PTSD).  However, inasmuch as he previously perfected his appeal as to service connection for a bilateral foot disorder by submitting a VA Form 9, Appeal to Board of Veterans' Appeals, in November 2011 (in response to the October 2011 SOC) and these claims are granted herein, the matters of service connection for a bilateral foot disability are resolved (the Veteran has not yet perfected the appeal as to the PTSD claim by submitting a substantive appeal).  

Review of the record also shows that a March 2015 rating decision determined that new and material evidence had not been submitted to reopen the matter of service connection for vertigo.  [Notably, this rating decision also granted service connection for traumatic brain injury (TBI).]  However, inasmuch as the Veteran perfected an appeal of the initial January 2010 denial of this claim by submitting the November 2011 VA Form 9, new and material evidence to reopen the matter is not required.  The issue has been characterized accordingly.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for right foot arthritis and toe nail loss have been met.

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for left foot arthritis and toe nail loss have been met.

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for vertigo have been met.  


CONCLUSIONS OF LAW

1.  Service connection for right foot arthritis and toe nail loss is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

2.  Service connection for left foot arthritis and toe nail loss is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

3.  Service connection for vertigo is warranted.  38 U.S.C.A. §§ 1132, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is granting the benefits sought on appeal, no discussion of VA's duties to notify and assist is necessary.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service personnel records show that he was awarded multiple bronze stars for participation in numerous engagements in the Asiatic-Pacific area of operations during World War II (including Battle of Philippines, capture and occupation of Guam, capture and defense of the New Georgia (Solomon) Islands, encounter and destruction of an enemy submarine in the Coral Sea and defense and capture and Guadalcanal).  Therefore, the Board notes the potential applicability of 38 U.S.C.A. § 1154(b).  That statute states that for any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b).

The Veteran's service treatment records (STRs) show that he suffered a contusion of the left foot while working on deck when a heavy chain fell on his foot.  The first three phalanges were swollen and the large toe was blackened with engorgement of blood.  He was taken to another ship where a hole was drilled through the nail of the large toe to relieve pressure.  Recovery was uneventful.  These records are silent for complaints, findings, treatment or diagnosis of vertigo.  

In April 2009, the Veteran filed a claim of service connection for a bilateral foot condition.  In May 2009, the Veteran amended his claim to include service connection for vertigo secondary to bilateral hearing loss.  Throughout the period of appeal, he has contended that his bilateral foot disability is the result of his feet being battered by projectiles which had become loose and which he was assigned to resecure in the bulkhead.  He has also claimed that his vertigo is the result of hearing loss which was caused by acoustic trauma during service.  Alternatively, he has claimed that the vertigo is the result of TBI sustained during his military service.  

Service connection for bilateral hearing loss has been in effect since April 2009 and for TBI since July 2014.  

The Veteran's post-service VA and private treatment records during the appeal period reflect findings of degenerative changes of both feet and vertigo/dizziness/ Bilateral Vestibular Hypofunction.  

In an April 2009 letter, J. F. Campbell, D.P.M., the Veteran's private physician, notes that he had been treating the Veteran for the past 25 years, the Veteran had "always had a problem with pain and suffering of both feet," X-rays showed "severe degenerative changes of the 1st MPJ (metacarpophalangeal joint)" and he had "been losing mobility due to pain of the metatarsals bilaterally."  Dr. Campbell also noted the Veteran's history of handling projectiles and injuring his feet while serving on board ship during World War II.  A subsequent April 2009 letter from Dr. Campbell includes the opinion that the Veteran's "pain and suffering is a direct result of the repeated trauma, crushing and bruising of his feet when his duties as a Gunners Mate on a destroyer (USS Ellet-DD398)."  

Private treatment records from the Dizziness and Balance Center of Southwest Florida include an April 2009 notation that the Veteran had been referred for treatment due to a 60 year history of tinnitus and vertigo complaints, with recent worsening.  The impression was "symptoms and findings consistent with Bilateral Vestibular Hypofunction, Right greater than left" which was "causing severe gait and balance abnormality with high fall risk."  

In a July 2009 statement, L. D. Gladding, D. O., a retired physician who had treated the Veteran "for many years" (Dr. Gladding had been retired for 15 years and no records are available) recalled that the Veteran "suffered from chronic complaints of foot problems that he related to injuries suffered while in the navy.  In addition, he frequently had dizziness and complained of hearing loss that were the direct result of being exposed to naval guns while serving on that same deployment."  

On December 2009 VA examination of the feet, the Veteran reported a history of foot injuries from projectiles/shells falling on his feet in service and complained of increased pain since that time (which became much worse in 1995).  X-ray studies showed severe degenerative changes at the first metatarsophalangeal joint, bilaterally.  The examiner opined that it is less likely as not that the Veteran's left foot condition is related to his inservice injury.  The examiner explained that "there is 1 incident of the chain falling on his foot during service which produced blood beneath his nail requiring drainage.  There is no other incident recorded.  His exit exam was unremarkable.  His present complaints are due to pain in his feet on the 5th metatarsalphalangeal joint and not the 1st metatarsalphalangeal space and also started in the 1990's therefore chronicity of this condition cannot be established."  

On December 2009 VA ear examination, it is noted that the Veteran was claiming vertigo "that started in 2007 as secondary to his service connected hearing loss."  The diagnosis was bilateral vestibular hypofunction, right greater than left.  The examiner opined that the Veteran's bilateral vestibular hypofunction was less likely as not secondary to his service-connected hearing loss because "[t]here is no scientific connection between hearing loss and vertigo" and "vertigo started in 2007, many years after the hearing loss which was caused by his exposure to loud noises in service."  The examiner further noted that "[t]he [V]eteran has complex comorbid conditions, i.e. DM, CAD that can be contributory factors to his vertigo or imbalance."  

During his October 2011 DRO hearing and March 2015 Board hearing, the Veteran testified that his feet were repeatedly battered, mashed and bruised by loosened projectiles on board ship during the last two years of his World War II service.  He also recalled that his feet would swell from these injuries and holes were drilled into his toe nails to release blood and relieve the pain and pressure.  The Veteran testified that these injuries eventually resulted in the loss of his toe nails and nerve problems in both feet.  During his DRO hearing, the Veteran claimed that his vertigo is the result of the "loud, severe acoustic trauma that [he] suffered on a regular basis" and "brain trauma."  He recalled that, after he first came home from service, he would feel nauseous and dizzy and would have to lie down on the floor to make the symptoms stop.  He stated that these symptoms have persisted since his separation from service and are the result of the "traumatic brain injury that was incurred in service as a result of acoustic trauma due to the guns going off."  

A November 2011 letter from E. Eskioglu, M.D., the Veteran's private neurosurgeon, states that the Veteran's "repetitive exposure to Naval Cannon for over four years with high impact levels and repetitious tramas [sic] could have led this condition."

A February 2013 report of VA examination of the feet includes diagnoses of DJD (degenerative joint disease) of bilateral feet with deformity of the right second toe (it is also noted that the Veteran has mild right hallux valgus).  The examiner opined that the loss of toe nails on both feet is less likely than not the result of the Veteran's inservice injury because there was no evidence of toe nail removal in service, his toe nails were removed approximately 20 years ago and there is a lack of evidence that his toe nail removal is related to the event in service.  The examiner further opined that it is less likely than not that the deformity of the Veteran's toes of both feet is due to his inservice injury because he was treated once for a left toe nail hematoma in service, there is no record of a right foot injury, chronicity of his bilateral foot condition cannot be established, separation physical did not show a disorder of either foot, and clinical findings are of a deformity of the right foot only (no left foot deformity is shown).  The examiner further noted that VA records show the Veteran had PVD (peripheral vascular disease) and diabetes mellitus type 2 with neuropathy and opined that "[i]t is more than likely that his pain on his feet and toes are due to neuropathy and PVD."  

A November 2014 letter from the Veteran's private neurologist includes the opinion that his "TBI and PTSD which was thought to [be] related to his exposure to the large cannons and this in turn caused acoustic trauma to bring about this diagnosis."  

A statement received in March 2015 from a fellow service member recalls that the Veteran served on a gun mount and injured his feet when a "shell rack" broke, hitting his feet.

A March 2015 statement from Dr. Eskioglu includes the opinion that, based on review of the treatment records since the Veteran's separation from the Military, his vertigo is the result of his "Naval service and associated traumas" because "exposure to Naval cannons 74 years with high impact has led to this condition."  

March 2015 statements from Dr. Campbell include the opinions that, based on review of the treatment records since the Veteran's separation from service, his neuroma and dystrophic toe nails of the feet are the result of repeated trauma to the feet and nails.  Further, Dr. Campbell opined that the bilateral hallux rigidus is the result of "[t]rauma to the 1st metatarsal phalangeal joint" right and left large toe.  

Based on a review of the evidence and affording the Veteran the benefit-of-the-doubt, the Board concludes that service connection for right and left foot arthritis and toe nail loss is warranted.  The Board also concludes that service connection for vertigo is warranted.  

It is not in dispute that the Veteran has right and left foot arthritis and toe nail loss.  It is also not in dispute that he has vertigo.  The Veteran served in combat, and contends that his current bilateral foot disabilities and vertigo are the result of his combat service during World War II.  The Board finds his sworn testimony and statements regarding his bilateral foot injuries and noise/brain trauma in service to be consistent with his combat service and credible (service connection for bilateral hearing loss and TBI are also based on his conceded exposure to such trauma).  See 38 U.S.C.A. § 1154(b).

On longitudinal review of the evidence, the Board finds that the competent evidence of record reasonably supports the Veteran's claims that he has had foot disabilities, manifested by arthritis and toe nail loss, and vertigo since service.  See 38 C.F.R. § 3.303(b).  In particular, he has consistently asserted that his foot disabilities and vertigo have been present since service.  His statements, to include the testimony provided during his DRO and Board hearings, are considered forthright and credible and he is competent to testify as to the symptoms he experiences, including the presence of foot pain and dizziness.  Further, he has provided private medical opinions in support of his claims.  These medical opinions related the Veteran's bilateral foot disabilities and vertigo to injuries sustained during his combat service.  

While the VA examiners opined that the Veteran's foot disabilities and vertigo are not at least as likely as not related to his military service, in rendering the opinions the examiners failed to take into account the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b) as to the Veteran's report of onset of foot injury and vertigo as a result of combat, his competent statement of continued symptoms of foot pain and dizziness since service and the medical opinions in support of his claims.  As such, the VA opinions against the Veteran's claims are inadequate, and cannot be dispositive.  Accordingly, the Board concludes that the evidence supports the Veteran's claims, and that service connection for right and left foot arthritis and toe nail loss and vertigo is warranted.





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for right foot arthritis and toe nail loss is granted.

Entitlement to service connection for left foot arthritis and toe nail loss is granted.

Entitlement to service connection for vertigo is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


